Citation Nr: 0310321	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  96-44 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased rating for a generalized 
anxiety disorder with depression, currently evaluated as 50 
percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his private psychiatrist




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from November 1970 to August 
1972.

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.

In June 2002, the Board remanded this case for the RO to 
schedule a hearing before a Veterans Law Judge at the RO.  
Subsequently, in June 2002 the veteran withdrew his request 
for a hearing.

In August 2002, the Board undertook additional development of 
the appellant's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  Therefore, this case must be returned to the 
RO for initial consideration of the additional evidence, to 
include a February 2003 VA psychiatric examination report.  
The Federal Circuit stated in the opinion, "[E]ven though 
the amendments to § 19.9 may further the VA's stated 
objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id., slip op. at 
13, 2003 U.S. App. LEXIS 8275, at *22 (emphasis added).




In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) 
(codified at 38 C.F.R. § 3.159).

2.  The RO should then readjudicate the 
veteran's claims for an increased rating 
for a generalized anxiety disorder with 
depression and a TDIU in light of the 
evidence received since the November 2001 
supplemental statement of the case 
(SSOC).  If the claim is denied, the RO 
should issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board. The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence, 
including the February 2003 VA 
psychiatric examination report, and 
discussion of all pertinent regulations, 
including those implementing the VCAA. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



